237 F.2d 54
Taylor MALONE, Jr., Appellant,v.INTERNAL REVENUE SERVICE OF THE UNITED STATES TREASURYDEPARTMENT and Robert W. Thomas, Special Agent,Internal Revenue Service, Appellees.
No. 12929.
United States Court of Appeals Sixth Circuit.
Sept. 20, 1956.

John R. Stivers, Memphis, Tenn., for appellant.
Charles K. Rice, Washington, D.C., Millsaps Fitzhugh, Memphis, Tenn., for appellees.
PER CURIAM.


1
This is a motion to dismiss an appeal as being moot.  The appeal is from a district court order granting a motion to dismiss the appellant's petition to quash a summons of the Internal Revenue Service.  The summons had directed the appellant, an attorney, to produce certain work papers of his client, and the basis for the motion to quash was the assertion that these papers were privileged.


2
Since the filing of the appeal the Internal Revenue Service has withdrawn the summons.  This case is therefore remanded to the United States District Court for the Western District of Tennessee with instructions to vacate its order of June 7, 1956, and to dismiss the petition to quash for the reason that the issue presented has become moot.